 Case 1:20-cv-02023-CRC-GGK-DLF Document 77-1 Filed 10/02/20 Page 1 of 6




                           No. 20-366
________________________________________________________________
________________________________________________________________


              IN THE SUPREME COURT OF THE UNITED STATES
                           _______________

    DONALD J. TRUMP, PRESIDENT OF THE UNITED STATES, ET AL.,
                           APPELLANTS

                                     v.

                        STATE OF NEW YORK, ET AL.
                             _______________

          ON APPEAL FROM THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF NEW YORK
                          _______________

                     APPELLANTS’ SUPPLEMENTAL BRIEF
                            _______________

     On September 22, 2020, the government filed a jurisdictional

statement on appeal from the judgment of the United States District

Court for the Southern District of New York entered on September

10, 2020.    J.S. App. 105a-107a.         Pursuant to Rule 18.10 of this

Court, the government respectfully submits this supplemental brief

to notify the Court of recent factual developments related to the

appeal and the government’s request for expedited relief.

     1.     The judgment on appeal bars the Secretary from including

certain   information    requested    by    the   President      in   a   report

concerning the enumeration of the population for purposes of

apportionment   of   Representatives;      the    report   has    a   statutory

deadline of December 31, 2020.            See J.S. App. 106a; 13 U.S.C.
 Case 1:20-cv-02023-CRC-GGK-DLF Document 77-1 Filed 10/02/20 Page 2 of 6



                                          2

141(b).      The President, in turn, has a statutory deadline within

a week of when the new Congress convenes to provide a statement to

Congress with the apportionment (currently, that deadline would be

Sunday, January 10, 2021).            See J.S. App. 8a-9a; 2 U.S.C. 2a(a).*

       In the jurisdictional statement and an accompanying motion to

expedite, the government explained that, absent some form of

expedited relief from the judgment, the Secretary and the President

will be forced to make reports by the statutory deadlines that do

not reflect the President’s important policy decision concerning

the apportionment.          See J.S. 11; Mot. for Expedited Consideration

5-6.       This Court granted in part expedited consideration of the

jurisdictional statement.         Order (Sept. 30, 2020).

       2.     On   September    24,     2020,    in   separate   litigation,   a

district court in California preliminarily enjoined the government

from ending census field operations by the government’s target

date of September 30, and from complying with the December 31

statutory deadline.          See 9/24/20 Order, National Urban League v.

Ross, No. 20-cv-5799 (N.D. Cal.) (Doc. No. 208).                 The court later

clarified      that   its    injunction       requires   field   operations    to


       Congress must assemble “at noon on the 3d day of January,
       *

unless they shall by law appoint a different day.” U.S. Const.
Amend. XX, § 2. In years where January 3 falls on a Sunday, as it
will in 2021, Congress has often postponed the convening day. See,
e.g., Pub. L. No. 114-108, 129 Stat. 224 (2015) (providing for a
convening on Monday, January 4, 2016); Pub. L. No. 111-121,
123 Stat. 3479 (2009) (providing for a convening on Tuesday,
January 5, 2010).
 Case 1:20-cv-02023-CRC-GGK-DLF Document 77-1 Filed 10/02/20 Page 3 of 6



                                    3

continue until October 31.         See 10/1/20 Clarification Order,

National Urban League, supra (Doc. No. 288).         The government has

sought a stay of that injunction in the court of appeals, see No.

12-16868 (9th Cir.), and intends to seek a stay from this Court if

necessary.

     3.     Since the government filed its jurisdictional statement

in this case on September 22, the Census Bureau has continued to

monitor and update the enormous and complex set of tasks needed to

conduct and ultimately conclude the 2020 decennial census --

including     under   the   constraints   imposed   by   the   California

injunction.    On September 28, the Secretary announced a contingent

target date of October 5 for ending field operations, in the event

that injunction were stayed or vacated.      See Press Release, United

States Census Bureau, 2020 Census Update (Sept. 28, 2020), https://

go.usa.gov/xGf58.     That revised target date was intended to allow

additional time for field operations to achieve higher completion

rates, while still ensuring that the Secretary could provide a

Section 141(b) report to the President by the statutory deadline

of December 31.

     As relevant here, however, the Bureau anticipated that under

the October 5 target date, the Section 141(b) report likely would

be incomplete in one respect.      The Bureau concluded that although

it likely could complete the tabulations under the Residence

Criteria for the report by the statutory deadline, it would have
 Case 1:20-cv-02023-CRC-GGK-DLF Document 77-1 Filed 10/02/20 Page 4 of 6



                                         4

to shift some processing steps required for fully implementing the

additional tabulations requested by the President’s Memorandum for

that report until after December 31.                In particular, as explained

in a declaration from the Associate Director of Decennial Census

Programs     filed   in    the    California    litigation,        the   Bureau   has

developed an “updated post-processing schedule” that shows how it

“might close data collection on October 5, 2020 and still produce

apportionment counts before the statutory deadline.”                         10/1/20

Fontenot Decl. 3, National Urban League, supra (Doc. No. 284-1).

Specifically, the Bureau

      identified a modification to the post processing schedule
      that would still allow the steps necessary to ensure data
      integrity to be completed by December 31, 2020 and submit the
      required report by that date.       Certain processing steps
      necessary to fully implement the Presidential Memorandum
      dated July 21, 2020 will not be completed until after December
      31, 2020.   The Census Bureau will continue to evaluate if
      there are methods to streamline any of these processes.

Id. at 8.

      A separate email from the Deputy Director of the Bureau to

the   Secretary      on    September    28,    2020,       also   produced   in   the

California litigation, explains that the Bureau must “finish field

work on 10/5 if we are to have enough time (and assuming all goes

well)   to   finish       the    processing    of    the    resident     population,

federally affiliated overseas and, if requested, unlawful aliens

in ICE Detention Centers by 12/31. Other [Presidential Memorandum]
 Case 1:20-cv-02023-CRC-GGK-DLF Document 77-1 Filed 10/02/20 Page 5 of 6



                                         5

related outputs would be pushed to 1/11/2021.”             9/29/20 Resp. Ex.

1, National Urban League, supra (Doc. No. 256-1).

     4.        These developments do not change the need for expedited

relief here -- i.e., an order setting aside the judgment below no

later than the end of the year, or at a minimum before the

President’s report to Congress is due in early January 2021.                If

such relief is granted (and the California injunction separately

is stayed), the Bureau currently anticipates that, by December 31,

it will provide the President with information regarding any

“unlawful aliens in ICE Detention Centers” whom the President

could, consistent with the discretion delegated to him by law,

exclude        from   the     apportionment     base,    thereby     partially

implementing his Memorandum.           9/29/20 Resp. Ex. 1, National Urban

League, supra (Doc. No. 256-1).          In addition, the Bureau currently

plans     to    provide     the   President   with   “[o]ther    [Presidential

Memorandum] related outputs” by Monday, January 11, 2021, and would

continue to work on a quicker timetable to implement that aspect

of the Memorandum sooner if feasible. Ibid.; see Fontenot Decl. 8,

National Urban League, supra (Doc. No. 284-1).                  The injunction

below, however, would prevent the Bureau from complying with the

Presidential Memorandum in the Secretary’s Section 141(b) report

at all.    Accordingly, expedited relief remains necessary to ensure

the Executive Branch’s ability to meet the statutory deadlines for
 Case 1:20-cv-02023-CRC-GGK-DLF Document 77-1 Filed 10/02/20 Page 6 of 6



                                   6

reporting the enumeration and apportionment while carrying out the

President’s expressed policy to the maximum extent feasible.

                              CONCLUSION

     The government respectfully requests that, no later than the

end of the year or early January, the Court either summarily

reverse or, if it notes or defers consideration of probable

jurisdiction and sets this case for plenary consideration, reverse

the district court’s judgment.

     Respectfully submitted.

                                 JEFFREY B. WALL
                                   Acting Solicitor General


OCTOBER 2020
